Title: From George Washington to the New York Convention, 10 February 1777
From: Washington, George
To: New York Convention



⟨Gentlemen,
Head Quarters Morris Town 10th Feby 1777.

After every attempt to stop the progress of the small Pox, I found, that it gained such head among the Southern Troops, that there was no possible way of saving the lives of most of those who had not had it, but by introducing innoculation⟩ generally. The physici⟨ans are now making the proper prepara⟩tions to innoculate all ⟨at the several posts in this quarter and⟩ Docr Shippen will innoculate ⟨all the Recruits that have not had⟩ the disorder, as fast as they come ⟨into Philada. They will lose no⟩ time by this operation, as they will ⟨go thro’, while their Cloathing⟩ Arms and Accoutrements are preparing.
That the Army may be kept ⟨as clean as possible⟩ of this terrible disorder, I have recomm⟨ended it to every State,⟩ which is to send Troops to the Army in ⟨this department,⟩ immediately to begin upon the innoculat⟨ion of their Recruits,⟩ and to continue till they have gone th⟨ro’ the whole. By⟩ these Means, very few will be down at ⟨a Time, & of those⟩ many will be fit for duty (should the ⟨occasion be pressing) the⟩ whole time.
I think your Hospital, for ⟨this purpose, should⟩ be at or in the Neighbourhood of ⟨Peeks Kill, because if the⟩ Enemy should hear that many of ⟨our men were down, and⟩ should make an Attempt to fa⟨ll upon us at that Time, many⟩ of the patients would, ⟨as I said Before, be as able to give opposition, as if they were intirely well.
We intend for the present to keep the Matter as much a Secret as possible, and I would Advise you to do the same. After the first and Second division of Patients, (who should be innoculated at an interval of five or six days) have gone thro’ the thing will become extremely

light, and of little Consequence, whether it is known or not. I have the honor to be with⟩ great respect Gentlemen Your very humble S⟨ervt⟩

Go: Washington

